Citation Nr: 1814651	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-34 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for degenerative disc disease lumbar spine (the "back") with right lower extremity radiculopathy.

4.  Entitlement to service connection for degenerative joint disease of the right knee.

5.  Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

This matter comes, in pertinent part, before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing.  A transcript of that hearing is associated with the claims file.

The claims for service connection for tension headaches, degenerative disc disease lumbar spine with right lower extremity radiculopathy, degenerative joint disease of the right knee, and a psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has tinnitus that had onset during active service.




CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, such as an organic disease of the nervous system such as tinnitus, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  With respect to chronic diseases under 38 C.F.R. § 3.309(a), continuity of symptomatology alone can be sufficient to establish service connection.  Walker.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

"Reasonable doubt" is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran asserts that he has tinnitus as a result of his in-service noise exposure. He contends that he was exposed to noise during his active duty service based on the duties he performed as an aircraft maintenance specialist.  At hearing, the Veteran asserted that he developed tinnitus in service and it progressively worsened throughout the years.  

In this case, the current medical evidence shows that the Veteran reported on VA examination that he had tinnitus and the audiologist appeared to have found the Veteran's account of current tinnitus credible.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the first criterion for establishing service connection for tinnitus, a current disability, has been met.  

The evidence shows that the Veteran's in-service military occupational specialty (MOS) was that of an aircraft maintenance specialist.  The service treatment records document exposure to noise from jet engine and power units.  Based on this evidence and his assertions of loud noise exposure during service, the Board therefore recognizes that the Veteran was exposed to jet engine noise during service.  Therefore, the Board finds sufficient evidence indicating that the Veteran experienced exposure to loud noises during service.

The remaining element is a causal relationship between the present tinnitus and the noise exposure in service, the so-called "nexus" requirement.

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  

The service treatment records do not reflect any symptoms, treatment, or diagnosis related to tinnitus.  After service, in a March 2012 statement in connection with the current claim, the Veteran reported ringing in his ears since 1981.  A VA examiner in March 2013 noted the Veteran's report of onset of tinnitus in 2000, and opined that it was less likely than not that tinnitus was due to service based on the Veteran's report that it had onset decades after service.  

A veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board is cognizant that, while the Veteran has reported onset of tinnitus in service, he has also provided statements inconsistent with his assertion that tinnitus had onset in service.  Specifically, on VA examination in 2013 he reported onset of tinnitus in 2000, and the negative VA opinion relied on the Veteran's report that tinnitus had onset decades after service.  Thus it appears that the resolution on the question of nexus depends on the Veteran's reported history of onset of symptoms, which as noted, has been inconsistent.  Therefore, because there is a current diagnosis of tinnitus, evidence of in-service acoustic trauma, and testimony and statements from the Veteran regarding onset of tinnitus in service associated with in-service noise exposure, the Board finds that the Veteran's competent and credible testimony provides a nexus linking his current tinnitus to his in-service noise exposure, and the balance of positive and negative evidence is in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and credible evidence creates a nexus between the Veteran's current tinnitus and active service.  Therefore, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  At the April 2016 Board hearing the Veteran reported that he is in receipt of disability benefits from SSA due, at least in part, to his back disorder.  As the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of the Veteran's pending claim, VA is obliged to attempt to obtain and consider those records.  38 U.S.C. § 5103A (c)(3) (West 2012); 38 C.F.R. § 3.159 (c)(2) (2017).  As such, a remand is necessary in order to obtain all medical records concerning the Veteran's claim for SSA disability benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by the SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from the SSA).

Next, the Veteran reported, and the medical evidence associated with the claims file shows, that he filed a workers' compensation claim for a back injury on January 27, 2011.  However, the workers' compensation records that are currently associated with the claims file appear to be incomplete.  Therefore, the AOJ should attempt to obtain any available workers' compensation records.

Additionally, in statements and at hearing, the Veteran suggested that the service treatment records contained in the claims file are incomplete.  On remand, after all appropriate efforts have been undertaken, the AOJ should issue a formal statement as to whether the Veteran's service treatment records associated with the claims file are complete or incomplete.  If incomplete, a formal finding of unavailability should be issued.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's electronic file.  Efforts to obtain these and any other Federal records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. 
§ 3.159 (e) (2017) must be provided to the Veteran and his representative, and they must then be afforded an opportunity to respond.

2.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for headaches, a back disorder, right knee disorder, and a mental health disorder.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain any pertinent outstanding VA treatment records and associate them with the claims file.  

If possible, the Veteran should submit these and any other pertinent record himself in order to expedite the case.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Undertake all appropriate efforts to determine if the service treatment records contained in the claims file are complete.  If records are missing, undertake all appropriate efforts to find such records and associate them with the claims file.  Thereafter, issue either a formal finding of unavailability or a formal finding of completeness in regard to the service treatment records, whichever is applicable.

4.  Contact the Veteran and request an authorization to obtain records involving the claim for workers' compensation related to his fall at work in January 2011.  If unavailable, notify the Veteran pursuant to 38 C.F.R. 
§ 3.159 (e). 

5.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


